UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	January 1, 2017 — June 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees August 11, 2017 Dear Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and political risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find a summary of your fund’s performance for the reporting period. We would like to take this opportunity to announce some changes to your fund’s Board ofTrustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and ManojP.Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed investments carry the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). The fund may have to invest the proceeds from prepaid investments, including mortgage-backed investments, in other investments with less attractive terms and yields. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. You can lose money by investing in the fund. Performance summary (as of 6/30/17) Investment objective High current income consistent with what Putnam Investment Management, LLC, believes to be prudent risk Net asset value June 30, 2017 Class IA: $10.93 Class IB: $10.83 Total return at net asset value Bloomberg Barclays U.S. Aggregate Bond (as of 6/30/17) Class IA shares* Class IB shares† Index 6 months 4.00% 3.87% 2.27% 1 year 3.72 3.49 –0.31 5 years 20.50 19.01 11.57 Annualized 3.80 3.54 2.21 10 years 71.89 67.49 54.97 Annualized 5.57 5.29 4.48 Life 527.24 490.89 500.29 Annualized 6.44 6.23 6.30 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/17 to 6/30/17. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/16 0.59% 0.84% Annualized expense ratio for the six-month period ended 6/30/17 0.58% 0.83% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 6/30/17 ended 6/30/17 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $2.93 $4.20 $2.91 $4.16 Ending value (after expenses) $1,040.00 $1,038.70 $1,021.92 $1,020.68 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/17. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Your fund’s managers Portfolio Manager Michael V. Salm is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Brett S. Kozlowski, CFA, joined Putnam in 2008 and has been in the investment industry since 1997. Your fund’s managers also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Income Fund ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Income Fund 3 The fund’s portfolio 6/30/17 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (59.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (7.4%) Government National Mortgage Association Pass-Through Certificates 5.00%, TBA, 7/1/47 $3,000,000 $3,217,031 4.00%, 7/20/44 1,443,551 1,529,024 4.00%, TBA, 7/1/47 1,000,000 1,052,109 3.50%, with due dates from 6/20/45 to 2/20/47 3,557,428 3,696,130 3.50%, TBA, 7/1/47 5,000,000 5,178,125 3.00%, TBA, 7/1/47 4,000,000 4,041,562 U.S. Government Agency Mortgage Obligations (51.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.50%, with due dates from 7/1/44 to 3/1/45 1,071,849 1,174,244 4.00%, 9/1/45 1,659,431 1,769,174 3.50%, with due dates from 8/1/43 to 1/1/47 5,364,009 5,545,057 3.00%, with due dates from 3/1/43 to 6/1/46 1,594,838 1,599,319 Federal National Mortgage Association Pass-Through Certificates 6.00%, TBA, 7/1/47 2,000,000 2,251,875 5.50%, TBA, 7/1/47 2,000,000 2,215,000 5.00%, 3/1/38 15,038 16,510 4.50%, with due dates from 7/1/44 to 5/1/45 2,027,616 2,204,950 4.50%, TBA, 7/1/47 7,000,000 7,507,500 4.00%, with due dates from 9/1/45 to 6/1/46 2,603,986 2,762,387 3.50%, with due dates from 7/1/43 to 6/1/56 8,820,710 9,090,160 3.50%, TBA, 8/1/47 28,000,000 28,705,468 3.50%, TBA, 7/1/47 41,000,000 42,101,875 3.00%, with due dates from 9/1/42 to 3/1/47 5,866,950 5,887,515 3.00%, TBA, 7/1/47 8,000,000 7,989,375 2.50%, TBA, 8/1/47 3,000,000 2,885,859 2.50%, TBA, 7/1/47 8,000,000 7,706,250 Total U.S. government and agency mortgage obligations (cost $150,769,183) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2.00%, 9/30/20 ∆ § $132,000 $133,616 Total U.S. treasury obligations (cost $131,960) MORTGAGE-BACKED SECURITIES (46.0%)* Principal amount Value Agency collateralized mortgage obligations (18.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 21.13%, 4/15/37 $247,691 $381,605 IFB Ser. 2976, Class LC, 20.171%, 5/15/35 37,764 55,255 IFB Ser. 3072, Class SM, 19.547%, 11/15/35 172,376 250,142 IFB Ser. 3065, Class DC, 16.383%, 3/15/35 343,165 495,200 IFB Ser. 2990, Class LB, 13.984%, 6/15/34 202,531 243,392 IFB Ser. 4074, Class KS, IO, 5.541%, 2/15/41 1,703,709 276,853 Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class M3, 5.366%, 1/25/25 2,190,000 2,365,056 IFB Ser. 3852, Class NT, 4.841%, 5/15/41 453,272 460,482 Ser. 4601, Class PI, IO, 4.50%, 12/15/45 2,011,881 342,623 Ser. 4132, Class IP, IO, 4.50%, 11/15/42 1,466,286 233,287 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 616,585 119,802 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 698,081 99,245 Ser. 3707, Class PI, IO, 4.50%, 7/15/25 400,151 29,029 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 2,220,186 360,780 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 1,519,188 286,564 MORTGAGE-BACKED SECURITIES (46.0%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Federal Home Loan Mortgage Corporation Ser. 4116, Class MI, IO, 4.00%, 10/1/42 $1,577,512 $304,329 Structured Agency Credit Risk Debt FRN Ser. 14-HQ3, Class M2, IO, 3.866%, 10/25/24 64,051 64,486 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class M2, 3.816%, 12/25/27 431,162 442,592 Structured Agency Credit Risk Debt FRN Ser. 14-DN3, Class M2, 3.616%, 8/25/24 33,727 33,791 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 1,842,982 305,603 Ser. 4663, Class KI, IO, 3.50%, 11/15/42 3,830,784 465,517 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M2, 3.416%, 10/25/28 374,000 381,048 Ser. 4182, Class GI, IO, 3.00%, 1/15/43 3,046,832 248,794 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 1,617,149 189,012 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 3,768,858 398,218 Ser. 4176, Class DI, IO, 3.00%, 12/15/42 3,648,329 388,693 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 1,495,000 138,288 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 1,464,281 142,871 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M1, 2.466%, 10/25/28 360,761 361,550 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M1, 2.416%, 11/25/28 551,432 552,994 Ser. 315, PO, zero %, 9/15/43 2,434,208 1,958,389 Ser. 3835, Class FO, PO, zero %, 4/15/41 1,404,410 1,215,211 Ser. 3369, Class BO, PO, zero %, 9/15/37 6,320 5,290 Ser. 3391, PO, zero %, 4/15/37 40,171 34,187 Ser. 3300, PO, zero %, 2/15/37 55,969 48,503 Ser. 3175, Class MO, PO, zero %, 6/15/36 11,729 9,885 Ser. 3210, PO, zero %, 5/15/36 20,516 18,641 Ser. 3326, Class WF, zero %, 10/15/35 6,314 4,776 FRB Ser. 3117, Class AF, zero %, 2/15/36 6,880 5,225 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 32.603%, 7/25/36 153,878 280,205 IFB Ser. 06-8, Class HP, 20.108%, 3/25/36 214,180 334,798 IFB Ser. 07-53, Class SP, 19.741%, 6/25/37 147,653 217,248 IFB Ser. 05-122, Class SE, 18.844%, 11/25/35 291,125 393,065 IFB Ser. 05-75, Class GS, 16.602%, 8/25/35 146,630 190,932 IFB Ser. 05-106, Class JC, 16.353%, 12/25/35 177,905 260,158 IFB Ser. 05-83, Class QP, 14.232%, 11/25/34 44,611 54,737 IFB Ser. 11-4, Class CS, 10.468%, 5/25/40 220,881 254,292 Connecticut Avenue Securities FRB Ser. 14-C04, Class 1M2, 6.116%, 11/25/24 479,496 547,276 IFB Ser. 10-35, Class SG, IO, 5.184%, 4/25/40 961,864 189,968 Ser. 17-2, Class KI, IO, 4.00%, 2/25/47 2,633,830 472,140 Ser. 421, Class C6, IO, 4.00%, 5/25/45 1,218,980 253,410 Ser. 15-3, Class BI, IO, 4.00%, 3/25/44 1,608,617 196,251 Ser. 12-124, Class UI, IO, 4.00%, 11/25/42 3,902,401 720,383 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 1,400,491 244,913 Ser. 12-62, Class EI, IO, 4.00%, 4/25/41 2,045,032 276,632 Ser. 12-22, Class CI, IO, 4.00%, 3/25/41 1,489,445 207,760 Ser. 13-18, Class IN, IO, 3.50%, 3/25/43 1,206,181 168,809 Ser. 12-129, Class IJ, IO, 3.50%, 12/25/32 2,200,519 338,330 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M1, 3.216%, 10/25/28 1,752,286 1,784,005 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 1,288,359 141,204 Ser. 12-144, Class KI, IO, 3.00%, 11/25/42 4,108,832 412,527 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 1,990,032 169,989 Ser. 13-67, Class IP, IO, 3.00%, 2/25/42 2,313,470 186,928 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 1,282,795 87,435 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 1,463,993 98,088 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 3,119,006 325,312 4 Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (46.0%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 14-C03, Class 1M1, 2.416%, 7/25/24 $12,510 $12,530 Connecticut Avenue Securities FRB Ser. 14-C03, Class 2M1, 2.416%, 7/25/24 50,100 50,187 Ser. 07-64, Class LO, PO, zero %, 7/25/37 20,098 18,532 Ser. 372, Class 1, PO, zero %, 8/25/36 29,866 26,861 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 1,421,524 273,530 IFB Ser. 10-101, Class SH, IO, 5.478%, 8/16/40 1,163,792 230,646 Ser. 17-38, Class DI, IO, 5.00%, 3/16/47 1,170,643 245,062 Ser. 15-35, Class AI, IO, 5.00%, 3/16/45 1,721,233 357,156 Ser. 14-76, IO, 5.00%, 5/20/44 1,043,783 220,575 Ser. 14-25, Class QI, IO, 5.00%, 1/20/44 1,525,370 298,393 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 861,181 182,186 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 73,031 5,270 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 195,354 13,363 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 559,537 118,155 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 4,422,298 935,993 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 2,322,548 493,820 IFB Ser. 13-129, Class SN, IO, 4.938%, 9/20/43 672,364 106,240 IFB Ser. 11-17, Class S, IO, 4.838%, 2/20/41 2,673,436 427,750 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 503,274 83,352 Ser. 12-129, IO, 4.50%, 11/16/42 1,025,496 237,628 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 881,288 176,466 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 867,488 172,550 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 940,482 220,393 Ser. 11-116, Class IA, IO, 4.50%, 10/20/39 685,424 66,692 Ser. 13-34, Class PI, IO, 4.50%, 8/20/39 1,599,553 179,390 Ser. 15-149, Class KI, IO, 4.00%, 10/20/45 2,388,749 411,319 Ser. 15-94, IO, 4.00%, 7/20/45 381,410 86,513 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 697,359 120,828 Ser. 15-60, Class IP, IO, 4.00%, 4/20/45 2,211,183 406,039 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 2,101,955 452,854 Ser. 14-2, Class IL, IO, 4.00%, 1/16/44 2,597,622 466,351 Ser. 14-63, Class PI, IO, 4.00%, 7/20/43 1,138,475 164,510 Ser. 15-52, Class IE, IO, 4.00%, 1/16/43 1,154,039 185,353 Ser. 13-4, Class IC, IO, 4.00%, 9/20/42 1,380,234 307,979 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 1,790,820 320,135 Ser. 12-50, Class PI, IO, 4.00%, 12/20/41 1,136,824 178,822 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 1,416,516 138,209 Ser. 14-162, Class DI, IO, 4.00%, 11/20/38 1,274,349 98,419 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 3,924,043 496,878 Ser. 15-69, Class XI, IO, 3.50%, 5/20/45 1,778,287 246,076 Ser. 15-77, Class DI, IO, 3.50%, 5/20/45 1,460,366 217,682 Ser. 16-136, Class YI, IO, 3.50%, 3/20/45 2,606,786 355,175 Ser. 17-6, Class DI, IO, 3.50%, 1/20/44 2,409,811 277,115 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 1,004,764 156,914 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 1,293,298 202,078 Ser. 12-136, IO, 3.50%, 11/20/42 1,909,014 387,952 Ser. 12-113, Class ID, IO, 3.50%, 9/20/42 1,444,622 307,832 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 1,283,796 173,024 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 1,296,794 147,316 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 2,200,188 302,308 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 914,324 86,059 Ser. 15-26, Class AI, IO, 3.50%, 5/20/39 3,029,398 310,192 Ser. 14-100, Class JI, IO, 3.50%, 7/16/29 2,819,323 307,444 Ser. 13-53, Class PI, IO, 3.00%, 4/20/41 2,096,313 234,682 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 1,040,326 109,267 Ser. 14-46, Class KI, IO, 3.00%, 6/20/36 991,420 79,856 Ser. 16-H23, Class NI, IO, 2.404%, 10/20/66 7,308,294 934,000 MORTGAGE-BACKED SECURITIES (46.0%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 16-H24, Class JI, IO, 2.302%, 11/20/66 $1,452,918 $191,604 Ser. 15-H13, Class AI, IO, 2.29%, 6/20/65 4,849,001 518,237 Ser. 17-H08, Class NI, IO, 2.194%, 3/20/67 4,172,228 499,416 FRB Ser. 15-H16, Class XI, IO, 2.128%, 7/20/65 1,913,565 204,560 Ser. 15-H25, Class CI, IO, 2.121%, 10/20/65 2,820,401 287,399 Ser. 16-H11, Class HI, IO, 2.082%, 1/20/66 3,616,774 393,324 Ser. 16-H06, Class AI, IO, 2.079%, 2/20/66 4,528,380 427,479 Ser. 15-H15, Class JI, IO, 1.945%, 6/20/65 2,043,270 206,166 Ser. 16-H02, Class HI, IO, 1.941%, 1/20/66 8,810,486 787,657 Ser. 15-H04, Class AI, IO, 1.937%, 12/20/64 4,121,867 365,816 Ser. 16-H04, Class KI, IO, 1.929%, 2/20/66 3,772,720 318,323 Ser. 17-H09, Class DI, IO, 1.90%, 3/20/67 4,028,581 420,503 Ser. 15-H12, Class AI, IO, 1.853%, 5/20/65 3,325,725 307,224 Ser. 15-H20, Class AI, IO, 1.836%, 8/20/65 1,697,686 156,696 Ser. 15-H10, Class CI, IO, 1.81%, 4/20/65 1,982,209 188,807 Ser. 15-H12, Class GI, IO, 1.789%, 5/20/65 3,772,342 336,116 Ser. 17-H10, Class MI, IO, 1.725%, 4/20/67 3,994,839 393,092 Ser. 15-H12, Class EI, IO, 1.695%, 4/20/65 4,337,320 359,998 Ser. 15-H09, Class BI, IO, 1.69%, 3/20/65 2,548,224 221,441 Ser. 16-H14, IO, 1.672%, 6/20/66 5,110,118 426,695 Ser. 15-H01, Class CI, IO, 1.641%, 12/20/64 3,090,138 202,404 Ser. 15-H17, Class CI, IO, 1.62%, 6/20/65 3,251,721 209,086 Ser. 15-H22, Class EI, IO, 1.617%, 8/20/65 1,628,612 104,068 Ser. 15-H25, Class AI, IO, 1.614%, 9/20/65 3,588,442 283,846 Ser. 15-H28, Class DI, IO, 1.552%, 8/20/65 3,406,658 257,543 Ser. 14-H08, Class CI, IO, 1.492%, 3/20/64 3,910,462 254,962 Ser. 14-H11, Class GI, IO, 1.486%, 6/20/64 7,471,233 584,250 Ser. 14-H07, Class BI, IO, 1.459%, 5/20/64 6,727,213 559,200 Ser. 10-H19, Class GI, IO, 1.408%, 8/20/60 4,748,215 308,159 Ser. 10-151, Class KO, PO, zero %, 6/16/37 145,052 124,869 Ser. 06-36, Class OD, PO, zero %, 7/16/36 4,076 3,439 Commercial mortgage-backed securities (18.9%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class AJ, 5.874%, 6/10/49 527,308 526,781 Ser. 06-4, Class AJ, 5.695%, 7/10/46 211,416 211,073 FRB Ser. 07-1, Class XW, IO, 0.412%, 1/15/49 938,664 4,251 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.407%, 2/10/51 5,009,552 2,528 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.557%, 11/10/42 521,000 446,700 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.565%, 11/10/41 670,616 6,341 FRB Ser. 04-4, Class XC, IO, 0.019%, 7/10/42 215,877 37 FRB Ser. 05-1, Class XW, IO, zero %, 11/10/42 13,172,991 — Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 679,000 662,025 FRB Ser. 04-PR3I, Class X1, IO, 0.244%, 2/11/41 52,330 131 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.328%, 3/11/39 1,406,275 1,095,882 FRB Ser. 06-PW14, Class X1, IO, 0.568%, 12/11/38 813,268 12,240 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.60%, 7/15/29 403,864 8,829 CD Commercial Mortgage Trust 144A FRB Ser. 07-CD4, Class XW, IO, 0.744%, 12/11/49 548,423 55 Putnam VT Income Fund 5 MORTGAGE-BACKED SECURITIES (46.0%)* cont . Principal amount Value Commercial mortgage-backed securities cont . CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.945%, 12/15/47 $241,000 $241,270 FRB Ser. 11-C2, Class E, 5.945%, 12/15/47 597,000 602,122 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.592%, 11/10/46 8,178,135 372,211 FRB Ser. 14-GC19, Class XA, IO, 1.382%, 3/10/47 11,858,977 665,289 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC21, Class D, 4.996%, 5/10/47 965,000 847,463 FRB Ser. 12-GC8, Class XA, IO, 2.168%, 9/10/45 3,738,992 270,254 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 6.061%, 5/15/46 562,000 567,322 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 167,228 168,650 FRB Ser. 14-UBS6, Class C, 4.614%, 12/10/47 234,000 228,428 FRB Ser. 12-CR1, Class XA, IO, 2.06%, 5/15/45 3,339,388 250,244 FRB Ser. 14-LC15, Class XA, IO, 1.508%, 4/10/47 6,060,273 332,285 FRB Ser. 14-CR19, Class XA, IO, 1.404%, 8/10/47 5,236,094 288,257 FRB Ser. 14-CR16, Class XA, IO, 1.354%, 4/10/47 1,834,740 92,104 FRB Ser. 13-CR11, Class XA, IO, 1.308%, 8/10/50 9,359,837 479,157 FRB Ser. 14-UBS6, Class XA, IO, 1.18%, 12/10/47 9,787,273 504,045 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719%, 8/10/46 542,000 364,820 Ser. 14-CR18, Class E, 3.60%, 7/15/47 775,000 479,648 FRB Ser. 12-LC4, Class XA, IO, 2.387%, 12/10/44 9,135,072 680,563 FRB Ser. 06-C8, Class XS, IO, 0.825%, 12/10/46 3,852,154 66 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.113%, 1/15/49 4,553,311 23 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 74,536 75,417 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.942%, 4/15/50 798,000 697,059 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.51%, 8/10/44 1,059,000 1,097,124 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.11%, 7/10/45 1,375,128 3 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.437%, 12/10/49 18,108,607 41,878 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.783%, 5/10/43 1,935,463 5,347 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.731%, 2/10/46 7,272,655 478,832 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557%, 2/10/46 365,000 350,911 FRB Ser. 13-GC10, Class E, 4.557%, 2/10/46 538,000 422,760 GS Mortgage Securities Trust FRB Ser. 14-GC18, Class C, 5.109%, 1/10/47 719,000 746,905 FRB Ser. 13-GC12, Class XA, IO, 1.687%, 6/10/46 4,487,004 281,335 FRB Ser. 14-GC18, Class XA, IO, 1.291%, 1/10/47 6,708,655 342,396 FRB Ser. 14-GC22, Class XA, IO, 1.19%, 6/10/47 19,318,201 979,665 FRB Ser. 14-GC24, Class XA, IO, 0.982%, 9/10/47 5,076,465 219,735 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.841%, 1/10/45 139,000 134,774 FRB Ser. 11-GC3, Class D, 5.82%, 3/10/44 421,000 427,119 FRB Ser. 14-GC18, Class D, 5.109%, 1/10/47 281,000 239,454 FRB Ser. 13-GC12, Class D, 4.584%, 6/10/46 356,000 316,591 MORTGAGE-BACKED SECURITIES (46.0%)* cont . Principal amount Value Commercial mortgage-backed securities cont . GS Mortgage Securities Trust 144A FRB Ser. 11-GC5, Class XA, IO, 1.523%, 8/10/44 $6,060,289 $278,773 FRB Ser. 06-GG6, Class XC, IO, zero %, 4/10/38 237,629 2 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C14, Class C, 4.721%, 8/15/46 301,000 302,998 FRB Ser. 14-C25, Class XA, IO, 1.137%, 11/15/47 3,955,807 198,582 FRB Ser. 13-C17, Class XA, IO, 1.101%, 1/15/47 7,500,858 311,661 FRB Ser. 14-C22, Class XA, IO, 1.087%, 9/15/47 11,763,888 591,437 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.721%, 8/15/46 399,000 329,973 FRB Ser. C14, Class D, 4.721%, 8/15/46 828,000 728,080 FRB Ser. 14-C26, Class D, 4.069%, 1/15/48 800,000 670,598 Ser. 14-C25, Class E, 3.332%, 11/15/47 517,000 315,990 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 1.856%, 12/15/47 6,209,180 396,394 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.535%, 12/15/47 127,000 128,956 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.433%, 2/12/51 75,000 76,763 Ser. 06-LDP8, Class B, 5.52%, 5/15/45 137,719 140,257 FRB Ser. 13-LC11, Class XA, IO, 1.563%, 4/15/46 5,490,303 314,265 FRB Ser. 13-C16, Class XA, IO, 1.282%, 12/15/46 6,675,554 287,798 FRB Ser. 06-LDP8, Class X, IO, 0.534%, 5/15/45 1,793,972 20 FRB Ser. 07-LDPX, Class X, IO, 0.315%, 1/15/49 3,572,108 39,303 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.533%, 2/12/51 157,000 157,314 FRB Ser. 07-CB20, Class C, 6.533%, 2/12/51 269,000 263,620 FRB Ser. 10-C1, Class D, 6.401%, 6/15/43 731,000 428,549 FRB Ser. 11-C3, Class E, 5.801%, 2/15/46 488,000 485,316 FRB Ser. 11-C3, Class F, 5.801%, 2/15/46 635,000 612,775 FRB Ser. 12-C6, Class E, 5.299%, 5/15/45 588,000 529,612 FRB Ser. 13-C16, Class D, 5.14%, 12/15/46 300,000 282,188 FRB Ser. 12-C8, Class D, 4.807%, 10/15/45 413,000 405,442 FRB Ser. 12-C8, Class E, 4.807%, 10/15/45 428,000 400,028 Ser. 13-C10, Class E, 3.50%, 12/15/47 491,000 365,500 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 498,000 346,459 FRB Ser. 05-CB12, Class X1, IO, 0.433%, 9/12/37 1,295,015 3,124 FRB Ser. 06-LDP6, Class X1, IO, 0.011%, 4/15/43 953,024 — LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 81,085 82,702 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 (In default) † 571,000 48,821 FRB Ser. 06-C6, Class B, 5.472%, 9/15/39 (In default) † 687,000 61,830 FRB Ser. 07-C2, Class XW, IO, 0.458%, 2/15/40 276,914 22 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 05-C7, Class XCL, IO, 0.481%, 11/15/40 1,894,121 11,635 FRB Ser. 07-C2, Class XCL, IO, 0.458%, 2/15/40 5,999,749 479 FRB Ser. 05-C2, Class XCL, IO, 0.195%, 4/15/40 932,875 55 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.345%, 4/20/48 435,000 367,097 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.542%, 2/12/51 207,000 209,691 6 Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (46.0%)* cont . Principal amount Value Commercial mortgage-backed securities cont . Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.68%, 8/12/39 $446,830 $1,643 FRB Ser. 05-MCP1, Class XC, IO, 0.005%, 6/12/43 734,277 3 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 25,126 1,143 FRB Ser. 05-C3, Class X, IO, 7.156%, 5/15/44 35,110 1,633 FRB Ser. 06-C4, Class X, IO, 3.371%, 7/15/45 258,078 3,561 ML-CFC Commercial Mortgage Trust 144A FRB Ser. 06-4, Class XC, IO, 0.857%, 12/12/49 2,778,128 15,280 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C7, Class XA, IO, 1.625%, 2/15/46 8,696,610 502,664 FRB Ser. 14-C17, Class XA, IO, 1.401%, 8/15/47 4,988,009 258,778 FRB Ser. 13-C12, Class XA, IO, 1.06%, 10/15/46 9,698,560 299,686 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 12-C6, Class F, 4.775%, 11/15/45 508,000 403,301 Ser. 14-C17, Class D, 4.697%, 8/15/47 778,000 651,839 FRB Ser. 13-C11, Class D, 4.515%, 8/15/46 562,000 481,690 FRB Ser. 13-C10, Class E, 4.219%, 7/15/46 893,000 741,994 Ser. 14-C17, Class E, 3.50%, 8/15/47 474,000 303,739 Ser. 15-C24, Class D, 3.257%, 5/15/48 575,000 412,097 FRB Ser. 13-C13, Class XB, IO, 0.152%, 11/15/46 55,988,000 453,335 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 329,774 328,290 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.503%, 1/11/43 320,000 305,120 FRB Ser. 11-C3, Class E, 5.327%, 7/15/49 82,000 81,899 FRB Ser. 12-C4, Class XA, IO, 2.28%, 3/15/45 4,409,850 347,547 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 880,559 66,042 UBS Commercial Mortgage Trust 144A FRB Ser. 12-C1, Class XA, IO, 2.271%, 5/10/45 4,037,244 328,441 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C2, Class E, 5.055%, 5/10/63 816,000 674,049 Ser. 12-C2, Class F, 5.00%, 5/10/63 629,000 412,939 FRB Ser. 12-C2, Class XA, IO, 1.543%, 5/10/63 11,337,991 611,824 FRB Ser. 13-C6, Class XA, IO, 1.393%, 4/10/46 6,021,468 309,022 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.308%, 6/15/45 410,000 264,450 FRB Ser. 06-C29, IO, 0.494%, 11/15/48 3,101,411 124 FRB Ser. 07-C34, IO, 0.461%, 5/15/46 3,871,734 2,323 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 06-C26, Class XC, IO, 0.066%, 6/15/45 4,212,834 843 Wells Fargo Commercial Mortgage Trust FRB Ser. 14-LC16, Class XA, IO, 1.548%, 8/15/50 10,165,981 586,577 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class D, 4.934%, 10/15/45 1,057,000 992,364 Ser. 12-LC5, Class E, 4.777%, 10/15/45 242,000 194,520 Ser. 14-LC18, Class D, 3.957%, 12/15/47 682,000 556,694 Ser. 14-LC16, Class D, 3.938%, 8/15/50 345,000 274,251 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5.294%, 12/15/46 600,000 641,514 FRB Ser. 14-C24, Class XA, IO, 1.107%, 11/15/47 7,409,647 378,876 FRB Ser. 14-C22, Class XA, IO, 1.072%, 9/15/57 18,254,773 842,093 FRB Ser. 13-C14, Class XA, IO, 0.945%, 6/15/46 18,657,162 651,508 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.788%, 2/15/44 599,000 607,087 Ser. 11-C4, Class E, 5.265%, 6/15/44 394,000 378,279 FRB Ser. 14-C19, Class E, 5.135%, 3/15/47 858,000 623,251 MORTGAGE-BACKED SECURITIES (46.0%)* cont . Principal amount Value Commercial mortgage-backed securities cont . WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class F, 5.00%, 6/15/44 $402,000 $329,680 FRB Ser. 12-C7, Class D, 4.985%, 6/15/45 231,000 220,714 FRB Ser. 13-C15, Class D, 4.628%, 8/15/46 843,000 731,240 FRB Ser. 12-C10, Class D, 4.594%, 12/15/45 1,274,000 1,109,176 Ser. 12-C7, Class F, 4.50%, 6/15/45 645,000 472,592 Ser. 14-C19, Class D, 4.234%, 3/15/47 257,000 219,400 Ser. 13-C12, Class E, 3.50%, 3/15/48 662,000 487,166 FRB Ser. 12-C9, Class XA, IO, 2.233%, 11/15/45 5,230,166 402,880 FRB Ser. 11-C5, Class XA, IO, 1.928%, 11/15/44 4,471,158 269,387 FRB Ser. 12-C10, Class XA, IO, 1.794%, 12/15/45 7,374,962 488,591 FRB Ser. 13-C12, Class XA, IO, 1.512%, 3/15/48 3,823,449 193,341 FRB Ser. 13-C11, Class XA, IO, 1.49%, 3/15/45 7,493,094 360,900 FRB Ser. 12-C9, Class XB, IO, 0.864%, 11/15/45 8,807,000 295,950 Residential mortgage-backed securities (non-agency) (8.8%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A2, 1.762%, 1/26/46 1,300,000 1,205,100 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-HQA1, Class M3, 7.566%, 9/25/28 895,080 1,096,497 FRB Ser. 16-DNA3, Class M3, 6.216%, 12/25/28 710,000 812,563 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M3, 5.866%, 10/25/28 1,440,000 1,610,790 Structured Agency Credit Risk Debt FRN Ser. 13-DN2, Class M2, 5.466%, 11/25/23 320,000 356,083 Structured Agency Credit Risk Debt FRN Ser. 14-DN2, Class M3, 4.816%, 4/25/24 310,000 344,255 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M2, 8.166%, 8/25/28 1,200,000 1,439,683 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 7.216%, 9/25/28 1,439,000 1,681,593 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 7.116%, 10/25/28 1,729,690 2,014,324 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M2, 6.516%, 10/25/28 2,192,000 2,537,640 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.466%, 4/25/29 100,000 110,144 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 5.216%, 5/25/25 335,697 357,828 Connecticut Avenue Securities FRB Ser. 17-C01, Class 1M2, 4.766%, 7/25/29 1,115,000 1,176,877 Connecticut Avenue Securities FRB Ser. 14-C02, Class 1M2, 3.816%, 5/25/24 480,000 506,069 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79%, 11/10/23 (In default) † 77,731 8 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598%, 8/26/47 180,000 148,500 NovaStar Mortgage Funding Trust FRB Ser. 04-2, Class M4, 3.016%, 9/25/34 600,000 594,174 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 06-AM1, Class A4, 1.376%, 4/25/36 500,785 492,312 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR1, Class A2B, 2.016%, 1/25/45 205,885 187,407 FRB Ser. 05-AR11, Class A1C3, 1.726%, 8/25/45 535,956 528,711 FRB Ser. 05-AR19, Class A1C3, 1.716%, 12/25/45 786,330 766,672 FRB Ser. 05-AR13, Class A1C4, 1.646%, 10/25/45 3,049,127 2,767,894 FRB Ser. 05-AR17, Class A1B2, 1.626%, 12/25/45 1,545,602 1,453,639 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 05-AR16, Class 6A4, 3.264%, 10/25/35 183,156 183,657 Total mortgage-backed securities (cost $116,682,026) Putnam VT Income Fund 7 CORPORATE BONDS AND NOTES (28.3%)* Principal amount Value Basic materials (1.1%) Agrium, Inc. sr. unsec. unsub. notes 5.25%, 1/15/45 (Canada) $46,000 $52,222 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) 184,000 206,401 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) 50,000 53,875 Cytec Industries, Inc. sr. unsec. unsub. notes 3.50%, 4/1/23 50,000 50,365 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 70,000 97,039 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.40%, 11/1/20 110,000 120,337 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 13,000 14,560 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 40,000 41,816 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 148,000 148,058 INVISTA Finance, LLC 144A company guaranty sr. notes 4.25%, 10/15/19 109,000 112,292 Sherwin-Williams Co. (The) sr. unsec. unsub. bonds 3.45%, 6/1/27 705,000 709,657 Westlake Chemical Corp. company guaranty sr. unsec. unsub. notes 3.60%, 8/15/26 530,000 526,024 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 230,000 323,798 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 39,000 54,386 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 R 244,000 335,962 Capital goods (0.9%) Johnson Controls International PLC sr. unsec. unsub. bonds 4.50%, 2/15/47 135,000 143,491 L3 Technologies, Inc. company guaranty sr. unsec. bonds 3.85%, 12/15/26 35,000 36,080 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 308,000 398,785 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4.375%, 3/15/35 61,000 66,628 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3.50%, 3/15/25 65,000 67,617 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7.875%, 3/1/26 55,000 72,988 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 3.80%, 5/15/18 110,000 111,962 Rockwell Collins, Inc. sr. unsec. bonds 4.35%, 4/15/47 1,199,000 1,253,936 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 150,000 157,500 Communication services (2.6%) American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 R 235,000 243,413 American Tower Corp. sr. unsec. unsub. bonds 3.55%, 7/15/27 R 275,000 272,685 American Tower Corp. sr. unsec. unsub. bonds 3.375%, 10/15/26 R 25,000 24,460 AT&T, Inc. sr. unsec. unsub. notes 4.75%, 5/15/46 235,000 230,442 CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Communication services cont . AT&T, Inc. sr. unsec. unsub. notes 3.40%, 5/15/25 $235,000 $231,026 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849%, 4/15/23 79,000 83,051 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. bonds 6.484%, 10/23/45 312,000 374,466 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. notes 4.908%, 7/23/25 83,000 89,666 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. 144A company guaranty sr. bonds 5.375%, 5/1/47 864,000 914,064 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 180,000 237,813 Comcast Corp. company guaranty sr. unsec. unsub. notes 3.15%, 3/1/26 380,000 381,965 Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R 50,000 55,542 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 R 43,000 46,984 Crown Castle International Corp. sr. unsec. notes 4.75%, 5/15/47 R 110,000 111,939 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 583,000 622,130 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 218,000 292,553 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 95,000 98,848 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 480,000 484,200 Telecom Italia SpA 144A sr. unsec. notes 5.303%, 5/30/24 (Italy) 250,000 268,125 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045%, 6/20/36 (Spain) 75,000 98,603 Verizon Communications, Inc. sr. unsec. unsub. notes 5.90%, 2/15/54 (units) 7,405 198,972 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 169,000 159,890 Verizon Communications, Inc. sr. unsec. unsub. notes 4.40%, 11/1/34 85,000 84,223 Verizon Communications, Inc. sr. unsec. unsub. notes 4.125%, 3/16/27 120,000 123,933 Verizon Communications, Inc. sr. unsec. unsub. notes 2.625%, 8/15/26 300,000 275,939 Videotron, Ltd./Videotron, Ltee. 144A sr. unsec. bonds 5.125%, 4/15/27 (Canada) 465,000 477,788 Conglomerates (0.1%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 207,000 219,420 Consumer cyclicals (3.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 194,000 279,695 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.75%, 1/20/24 221,000 273,844 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7.75%, 12/1/45 227,000 328,953 8 Putnam VT Income Fund CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Consumer cyclicals cont . Autonation, Inc. company guaranty sr. unsec. notes 4.50%, 10/1/25 $30,000 $31,303 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 199,000 213,489 CBS Corp. company guaranty sr. unsec. unsub. bonds 2.90%, 1/15/27 112,000 106,079 CBS Corp. company guaranty sr. unsec. unsub. notes 4.60%, 1/15/45 820,000 841,196 CBS Corp. company guaranty sr. unsec. unsub. notes 3.50%, 1/15/25 142,000 143,908 D.R. Horton, Inc. company guaranty sr. unsec. sub. notes 5.75%, 8/15/23 120,000 136,200 Dollar General Corp. sr. unsec. sub. notes 3.25%, 4/15/23 135,000 137,503 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95%, 8/15/20 155,000 169,383 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 25,000 27,373 Ford Motor Co. sr. unsec. unsub. notes 4.346%, 12/8/26 505,000 519,867 General Motors Co. sr. unsec. notes 4.875%, 10/2/23 130,000 139,318 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 330,000 328,090 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3.00%, 9/25/17 43,000 43,120 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 37,000 37,738 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 280,000 323,519 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 50,000 50,688 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 455,000 476,044 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15%, 2/1/23 325,000 416,883 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 78,000 86,992 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 37,000 40,237 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 102,000 103,652 IHS Markit, Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 80,000 85,900 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 125,000 133,750 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 85,000 90,286 Moody’s Corp. 144A sr. unsec. bonds 3.25%, 1/15/28 385,000 379,084 NVR, Inc. sr. unsec. notes 3.95%, 9/15/22 90,000 93,471 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 103,000 107,284 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 95,000 95,651 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 130,000 130,800 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 114,000 127,889 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 56,000 57,465 CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Consumer cyclicals cont . QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 $199,000 $203,364 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 145,000 155,880 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5.00%, 8/1/27 755,000 759,719 Standard Industries, Inc. 144A sr. unsec. notes 5.00%, 2/15/27 115,000 117,300 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 3.80%, 2/15/27 100,000 100,676 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 2.95%, 7/15/26 85,000 80,189 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 40,000 42,711 Wyndham Worldwide Corp. sr. unsec. unsub. bonds 4.50%, 4/1/27 390,000 402,048 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 4.00%, 1/31/24 120,000 127,815 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 330,000 372,452 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 65,000 66,968 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. bonds 4.95%, 1/15/42 200,000 225,759 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 275,000 426,078 Bacardi, Ltd. 144A unsec. notes 4.50%, 1/15/21 (Bermuda) 345,000 364,855 Constellation Brands, Inc. company guaranty sr. unsec. notes 3.875%, 11/15/19 20,000 20,775 Constellation Brands, Inc. company guaranty sr. unsec. unsub. bonds 3.70%, 12/6/26 30,000 30,532 CVS Health Corp. sr. unsec. notes 4.75%, 12/1/22 80,000 87,687 CVS Health Corp. sr. unsec. unsub. notes 5.125%, 7/20/45 75,000 85,980 CVS Pass-Through Trust sr. notes 6.036%, 12/10/28 27,109 30,520 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 656,415 810,974 CVS Pass-Through Trust 144A sr. mtge. notes 4.704%, 1/10/36 122,016 130,663 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4.50%, 2/15/45 40,000 39,428 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 96,000 124,618 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 261,000 296,406 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 111,000 114,252 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4.875%, 6/27/44 (Mexico) 200,000 199,868 Kraft Heinz Co. (The) company guaranty sr. unsec. bonds 4.375%, 6/1/46 45,000 44,070 Kraft Heinz Co. (The) company guaranty sr. unsec. notes Ser. 144A, 6.875%, 1/26/39 30,000 38,585 Kraft Heinz Co. (The) company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 211,000 261,443 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 129,000 133,676 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Consumer staples cont . Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 $190,000 $201,740 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4.875%, 8/15/34 17,000 18,600 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15%, 8/15/44 23,000 25,956 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 20,000 19,958 Walgreens Boots Alliance, Inc. sr. unsec. unsub. notes 3.30%, 11/18/21 205,000 211,154 Energy (2.5%) Anadarko Petroleum Corp. sr. unsec. notes 7.20%, 3/15/29 91,000 109,248 BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119%, 5/4/26 (United Kingdom) 304,000 300,223 Canadian Natural Resources, Ltd. sr. unsec. unsub. bonds 3.85%, 6/1/27 (Canada) 325,000 323,352 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 455,000 478,319 Cenovus Energy, Inc. 144A sr. unsec. notes 4.25%, 4/15/27 (Canada) 355,000 338,183 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. bonds 5.125%, 6/30/27 375,000 384,375 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 355,000 362,100 DCP Midstream Operating LP company guaranty sr. unsec. notes 3.875%, 3/15/23 84,000 81,060 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.70%, 4/1/19 100,000 99,125 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 233,000 231,565 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 100,000 101,476 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 100,000 115,106 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85%, 1/15/40 105,000 126,781 MPLX LP sr. unsec. unsub. notes 4.125%, 3/1/27 430,000 431,464 Nabors Industries, Inc. company guaranty sr. unsec. unsub. notes 4.625%, 9/15/21 420,000 398,916 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 215,000 126,581 Pride International, LLC company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 130,000 109,525 Sabine Pass Liquefaction, LLC sr. notes 5.00%, 3/15/27 244,000 259,731 Sabine Pass Liquefaction, LLC 144A sr. bonds 4.20%, 3/15/28 225,000 227,320 Spectra Energy Partners LP sr. unsec. notes 3.375%, 10/15/26 145,000 141,732 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 151,000 174,063 Transcanada Trust company guaranty jr. unsec. sub. FRB 5.30%, 3/15/77 (Canada) 345,000 354,660 Valero Energy Partners LP sr. unsec. unsub. notes 4.375%, 12/15/26 259,000 264,746 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 419,000 436,169 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 471,000 493,570 CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Financials (10.5%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 $44,000 $58,149 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 105,000 109,571 Air Lease Corp. sr. unsec. unsub. notes 3.375%, 6/1/21 140,000 143,716 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 150,000 157,875 American Express Co. jr. unsec. sub. FRN Ser. C, 4.90%, perpetual maturity 265,000 270,300 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 706,000 953,100 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 580,000 569,918 Assurant, Inc. sr. unsec. notes 6.75%, 2/15/34 34,000 41,436 Australia & New Zealand Banking Group, Ltd./United Kingdom 144A jr. unsec. sub. FRB 6.75%, perpetual maturity (United Kingdom) 200,000 220,997 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 140,000 143,937 AXA SA 144A jr. unsec. sub. FRN 6.379%, perpetual maturity (France) 279,000 314,224 Banco del Estado de Chile 144A sr. unsec. notes 2.00%, 11/9/17 (Chile) 150,000 150,044 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 245,000 265,825 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 140,000 155,670 Bank of America Corp. unsec. sub. FRN 2.006%, 9/15/26 100,000 92,882 Bank of America Corp. unsec. sub. notes 6.11%, 1/29/37 300,000 365,891 Barclays PLC unsec. sub. bonds 4.836%, 5/9/28 (United Kingdom) 780,000 797,386 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 386,000 416,202 BGC Partners, Inc. sr. unsec. notes 5.125%, 5/27/21 45,000 47,424 BPCE SA 144A unsec. sub. notes 4.50%, 3/15/25 (France) 1,100,000 1,130,701 Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 210,000 235,077 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 225,000 226,877 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 22,000 23,957 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 163,000 173,538 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 100,000 107,750 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.90%, perpetual maturity 56,000 59,934 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95%, perpetual maturity 244,000 261,453 Citigroup, Inc. jr. unsec. sub. FRN 5.875%, perpetual maturity 33,000 34,568 Citigroup, Inc. jr. unsec. sub. FRN Ser. T, 6.25%, perpetual maturity 915,000 1,015,078 Citigroup, Inc. unsec. sub. bonds 4.75%, 5/18/46 310,000 325,406 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 70,000 74,130 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 400,000 482,579 10 Putnam VT Income Fund CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Financials cont . Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4.625%, 12/1/23 (Netherlands) $250,000 $269,894 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 175,000 203,263 Credit Agricole SA 144A unsec. sub. notes 4.375%, 3/17/25 (France) 200,000 206,902 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 225,000 238,781 Credit Suisse Group AG 144A sr. unsec. bonds 4.282%, 1/9/28 (Switzerland) 250,000 258,420 Duke Realty LP company guaranty sr. unsec. unsub. notes 3.875%, 2/15/21 R 45,000 46,779 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4.875%, 8/13/24 25,000 25,992 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 158,000 160,765 Five Corners Funding Trust 144A sr. unsec. bonds 4.419%, 11/15/23 235,000 252,077 GE Capital International Funding Co. Unlimited Co. company guaranty sr. unsec. bonds 4.418%, 11/15/35 (Ireland) 445,000 484,333 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.85%, 1/26/27 745,000 757,894 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6.75%, 10/1/37 437,000 567,305 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 210,000 221,550 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6.625%, 3/30/40 168,000 226,947 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 R 105,000 105,838 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 R 161,000 165,242 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176%, perpetual maturity (Jersey) 121,000 190,348 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 520,000 586,966 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.30%, perpetual maturity 258,000 268,643 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.90%, perpetual maturity 156,000 162,162 JPMorgan Chase & Co. sr. unsec. notes Ser. MTN, 2.295%, 8/15/21 335,000 333,051 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 45,000 50,561 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 4.151%, 3/15/37 220,000 214,500 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 300,000 422,984 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 925,000 1,048,719 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 705,000 1,155,165 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7.875%, 12/15/37 920,000 1,242,092 MetLife, Inc. jr. unsec. sub. notes 6.40%, 12/15/36 85,000 98,175 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 R 170,000 179,870 CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Financials cont . Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85%, 3/1/26 (Japan) $200,000 $208,880 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8.25%, 12/1/31 205,000 293,269 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4.875%, 4/15/45 75,000 72,844 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 515,000 656,101 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976%, 2/15/25 100,000 101,479 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 42,000 45,245 Prudential Financial, Inc. jr. unsec. sub. FRN 5.625%, 6/15/43 149,000 163,714 Prudential Financial, Inc. jr. unsec. sub. FRN 5.20%, 3/15/44 212,000 224,720 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 142,000 191,878 Realty Income Corp. sr. unsec. notes 4.65%, 8/1/23 R 40,000 43,088 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 140,000 150,051 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 3.875%, 9/12/23 (United Kingdom) 200,000 204,222 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 200,000 214,062 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 50,000 53,440 Select Income REIT sr. unsec. unsub. notes 3.60%, 2/1/20 R 40,000 40,536 Select Income REIT sr. unsec. unsub. notes 2.85%, 2/1/18 R 40,000 40,166 SL Green Realty Corp company guaranty sr. unsec. unsub. notes 5.00%, 8/15/18 R 163,000 167,124 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436%, 4/2/24 (Japan) 410,000 434,274 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 231,000 316,309 TIERS Trust/United States 144A sr. bonds stepped-coupon zero % (8.125%, 9/15/17), 3/15/46 †† 200,000 232,000 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 180,000 178,592 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 236,000 315,797 UBS Group AG jr. unsec. sub. FRN 6.875%, perpetual maturity (Switzerland) 247,000 266,281 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4.125%, 4/15/26 (Switzerland) 287,000 298,855 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 R 330,000 344,665 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4.875%, 6/1/26 R 20,000 21,100 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5.875%, perpetual maturity 115,000 127,506 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.60%, 1/15/38 860,000 1,172,625 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Financials cont . Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 $145,000 $159,966 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 R 249,000 257,406 Health care (1.3%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 60,000 61,204 Allergan Funding SCS company guaranty sr. unsec. notes 4.75%, 3/15/45 (Luxembourg) 26,000 28,066 Allergan Funding SCS company guaranty sr. unsec. notes 3.45%, 3/15/22 (Luxembourg) 37,000 38,140 Anthem, Inc. sr. unsec. unsub. notes 4.625%, 5/15/42 172,000 185,688 Becton Dickinson and Co. sr. unsec. unsub. bonds 4.669%, 6/6/47 826,000 858,690 Becton Dickinson and Co. sr. unsec. unsub. bonds 3.70%, 6/6/27 708,000 710,238 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 169,000 182,267 HCA, Inc. company guaranty sr. sub. bonds 5.50%, 6/15/47 235,000 243,225 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 95,000 100,581 Omega Healthcare Investors, Inc. company guaranty sr. unsec. bonds 5.25%, 1/15/26 R 15,000 15,975 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 R 95,000 95,238 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 125,000 130,922 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) 175,000 170,892 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 2.875%, 9/23/23 (Ireland) 90,000 89,206 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 264,000 250,715 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.625%, 11/15/41 165,000 181,745 Technology (0.9%) Apple, Inc. sr. unsec. unsub. notes 4.375%, 5/13/45 199,000 215,151 Broadcom Corp./Broadcom Cayman Finance, Ltd. 144A company guaranty sr. unsec. unsub. notes 3.875%, 1/15/27 253,000 259,806 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 369,000 405,625 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 82,000 105,828 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 248,000 269,122 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 105,000 109,200 Microsoft Corp. sr. unsec. unsub. bonds 2.40%, 8/8/26 345,000 332,020 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 585,000 561,346 CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Transportation (0.4%) Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 97-4, Class A, 6.90%, 1/2/18 $7,698 $7,787 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 185,000 222,748 Penske Truck Leasing Co. LP/PTL Finance Corp. 144A sr. unsec. bonds 3.40%, 11/15/26 447,000 439,253 Southwest Airlines Co. Pass Through Trust pass-through certificates Ser. 07-1, Class A, 6.15%, 8/1/22 204,402 224,842 United AirLines, Inc. Pass-Through Trust pass-through certificates Ser. 07-1, Class A, 6.636%, 7/2/22 145,072 157,222 Utilities and power (2.9%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.80%, 10/1/35 134,000 163,643 Berkshire Hathaway Energy Co. sr. unsec. bonds 6.50%, 9/15/37 163,000 218,871 Berkshire Hathaway Energy Co. sr. unsec. unsub. bonds 6.125%, 4/1/36 129,000 165,728 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. FRB 4.45%, 7/15/27 15,000 15,357 Commonwealth Edison Co. sr. mtge. bonds 5.875%, 2/1/33 172,000 210,011 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 191,000 200,834 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 358,000 459,702 Emera US Finance LP company guaranty sr. unsec. notes 3.55%, 6/15/26 100,000 100,232 Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) 405,000 422,070 Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5.125%, 10/7/19 (Netherlands) 180,000 191,523 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 20,000 21,200 Energy Transfer Partners LP sr. unsec. unsub. bonds 6.125%, 12/15/45 175,000 189,417 Energy Transfer Partners LP sr. unsec. unsub. bonds 4.20%, 4/15/27 255,000 254,922 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 150,000 167,015 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 128,000 137,737 FirstEnergy Corp. sr. unsec. unsub. bonds Ser. B, 3.90%, 7/15/27 114,000 114,365 FirstEnergy Corp. sr. unsec. unsub. bonds Ser. C, 4.85%, 7/15/47 191,000 193,771 FirstEnergy Corp. sr. unsec. unsub. notes 4.25%, 3/15/23 58,000 61,008 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 245,000 279,852 Great Plains Energy, Inc. sr. unsec. unsub. bonds 4.85%, 4/1/47 405,000 416,741 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 157,000 204,343 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 86,000 86,738 12 Putnam VT Income Fund CORPORATE BONDS AND NOTES (28.3%)* cont . Principal amount Value Utilities and power cont . Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 $85,000 $86,477 Oncor Electric Delivery Co., LLC sr. notes 7.00%, 9/1/22 161,000 193,813 Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 145,000 154,375 Pacific Gas & Electric Co. sr. unsec. notes 6.35%, 2/15/38 136,000 181,010 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.80%, 3/1/37 139,000 176,358 PacifiCorp sr. mtge. bonds 6.25%, 10/15/37 180,000 238,987 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.40%, 6/1/23 10,000 10,277 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974%, 6/1/67 610,000 586,363 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 337,000 351,367 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 396,000 444,765 WEC Energy Group jr. unsec. sub. FRN 3.294%, 5/15/67 754,000 729,491 Total corporate bonds and notes (cost $67,196,548) PURCHASED SWAP OPTIONS OUTSTANDING (0.9%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.214)/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.214 $32,720,500 $29,448 1.495/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.495 39,264,600 15,313 (1.495)/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.495 39,264,600 393 Citibank, N.A. (2.124)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.124 19,632,300 276,030 (2.518)/3 month USD-LIBOR-BBA/ May-49 May-19/2.518 2,879,400 263,206 2.25/3 month USD-LIBOR-BBA/ Sep-27 Sep-17/2.25 26,176,400 217,788 (2.506)/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.506 10,628,000 162,396 (2.57)/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/2.57 13,088,200 130,882 (1.975)/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/1.975 13,088,200 120,542 (1.896)/3 month USD-LIBOR-BBA/ Dec-22 Dec-17/1.896 8,403,000 101,340 (2.488)/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.488 5,314,000 93,898 2.57/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/2.57 13,088,200 87,298 1.975/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/1.975 13,088,200 83,634 1.6125/3 month USD-LIBOR-BBA/ Aug-18 Aug-17/1.6125 52,352,800 65,965 1.896/3 month USD-LIBOR-BBA/ Dec-22 Dec-17/1.896 8,403,000 42,855 PURCHASED SWAP OPTIONS OUTSTANDING (0.9%)* cont . Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. cont . 2.34/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.34 $10,628,000 $14,029 2.326/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.326 5,314,000 5,739 1.9275/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.9275 19,632,300 3,141 2.08475/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.08475 13,088,200 916 (2.491)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.491 13,088,200 262 Credit Suisse International 2.3724/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.3724 6,593,600 82,420 (2.325)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.325 19,632,300 73,621 2.8472/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.8472 6,593,600 57,562 2.06375/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.06375 51,149,700 26,598 1.446/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.446 39,264,600 5,497 (2.7225)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.7225 39,264,600 1,178 Goldman Sachs International 2.525/3 month USD-LIBOR-BBA/ Aug-37 Aug-17/2.525 6,544,100 101,368 (1.83)/3 month USD-LIBOR-BBA/ Sep-22 Sep-17/1.83 7,958,000 75,840 1.884/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.884 39,264,600 42,798 (2.234)/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.234 32,720,500 25,849 1.83/3 month USD-LIBOR-BBA/ Sep-22 Sep-17/1.83 7,958,000 16,473 1.44/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.44 39,264,600 4,712 JPMorgan Chase Bank N.A. (2.81025)/3 month USD-LIBOR-BBA/ Oct-27 Oct-17/2.81025 26,176,400 39,788 1.999/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.999 13,088,200 1,440 Total purchased swap options outstanding (cost $2,813,322) $2,270,219 ASSET-BACKED SECURITIES (0.7%)* Principal amount Value Mortgage Repurchase Agreement Financing Trust 144A FRB Ser. 16-5, Class A, 2.287%, 6/10/19 $1,540,000 $1,540,000 Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 2.116%, 2/25/49 307,667 307,667 Total asset-backed securities (cost $1,847,667) MUNICIPAL BONDS AND NOTES (0.5%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $350,000 $509,814 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 285,000 415,977 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 255,000 305,141 Total municipal bonds and notes (cost $892,141) Putnam VT Income Fund 13 Principal amount/ SHORT-TERM INVESTMENTS (10.9%)* shares Value Putnam Short Term Investment Fund 1.07% L Shares 21,817,337 $21,817,337 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.88% P Shares 200,000 200,000 U.S. Treasury Bills 0.863%, 8/10/17 ∆ § $1,539,000 1,537,584 U.S. Treasury Bills 0.863%, 8/3/17 § 269,000 268,803 U.S. Treasury Bills 0.852%, 7/20/17 § 367,000 366,865 U.S. Treasury Bills 0.771%, 7/13/17 # ∆ § 3,255,000 3,254,300 U.S. Treasury Bills 0.793%, 7/6/17 § 265,000 264,983 Total short-term investments (cost $27,709,658) Total investments (cost $368,042,505) Key to holding’s abbreviations BKNT Bank Note bp Basis Points DAC Designated Activity Company FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate oryield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income.The rate shown is the current interest rate at the close of thereporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2017 through June 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $253,800,992. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $168,996,023 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING Number Unrealized at 6/30/17 of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 121 $18,596,188 Sep-17 $133,994 U.S. Treasury Bond 30 yr (Short) 12 1,844,250 Sep-17 (13,336) U.S. Treasury Bond Ultra 30 yr (Long) 43 7,132,625 Sep-17 112,789 U.S. Treasury Note 2 yr (Long) 31 6,699,391 Sep-17 (10,234) U.S. Treasury Note 5 yr (Long) 101 11,901,430 Sep-17 (29,873) U.S. Treasury Note 10 yr (Long) 13 1,631,906 Sep-17 (4,596) U.S. Treasury Note 10 yr (Short) 20 2,510,625 Sep-17 6,726 U.S. Treasury Note Ultra 10 yr (Long) 9 1,213,313 Sep-17 (1,635) Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/17 (premiums $3,622,443) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.082/3 month USD-LIBOR-BBA/ Jul-20 Jul-17/2.082 $13,088,200 $13 (1.728)/3 month USD-LIBOR-BBA/ Jul-20 Jul-17/1.728 13,088,200 4,581 2.404/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.404 65,441,000 13,743 2.18/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.18 13,088,200 118,579 Citibank, N.A. (1.891)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.891 13,088,200 131 (2.132)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.132 6,544,100 8,115 (2.152)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.152 13,088,200 20,548 2.291/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.291 13,088,200 31,150 2.4175/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.4175 19,632,300 33,964 (1.642)/3 month USD-LIBOR-BBA/ Dec-19 Dec-17/1.642 26,176,400 41,097 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 52,352,800 57,065 1.642/3 month USD-LIBOR-BBA/ Dec-19 Dec-17/1.642 26,176,400 91,094 2.132/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.132 6,544,100 92,926 (2.257)/3 month USD-LIBOR-BBA/ Nov-27 Nov-17/2.257 13,088,200 164,780 14 Putnam VT Income Fund WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/17 (premiums $3,622,443) (Unaudited) cont . Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. cont . 2.152/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.152 $13,088,200 $166,351 2.257/3 month USD-LIBOR-BBA/ Nov-27 Nov-17/2.257 13,088,200 245,011 2.208/3 month USD-LIBOR-BBA/ May-24 May-19/2.208 13,088,200 271,318 2.204/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.204 39,264,600 320,399 Credit Suisse International (1.8225)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.8225 39,264,600 3,141 (2.15375)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.15375 25,574,800 40,920 2.465/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.465 58,896,900 50,651 (2.5816)/3 month USD-LIBOR-BBA/Aug-37 Aug-17/2.5816 6,593,600 136,949 Goldman Sachs International (1.674)/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.674 39,264,600 393 (1.9245)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.9245 39,264,600 1,963 (1.779)/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.779 39,264,600 10,601 2.419/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.419 65,441,000 12,434 (1.563)/3 month USD-LIBOR-BBA/ Sep-19 Sep-17/1.563 26,176,400 15,968 (2.805)/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.805 6,544,100 46,267 (2.31)/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.31 6,544,100 59,879 1.563/3 month USD-LIBOR-BBA/ Sep-19 Sep-17/1.563 26,176,400 67,535 JPMorgan Chase Bank N.A. (1.799)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.799 26,176,400 26 2.534/3 month USD-LIBOR-BBA/ Oct-27 Oct-17/2.534 13,088,200 71,331 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 190,020 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 $3,926,500 $(421,313) $12,486 (2.203)/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.203 6,544,100 (130,882) 11,518 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. cont . (2.647)/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.647 $6,544,100 $(255,874) $10,078 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 3,926,500 (138,409) (942) 2.647/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.647 6,544,100 (255,874) (12,303) 2.203/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.203 6,544,100 (130,882) (17,669) (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 3,926,500 (421,313) (21,635) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 3,926,500 (138,409) (56,385) 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 3,926,500 354,759 113,083 (2.413)/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.413 6,544,100 251,621 30,888 (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 3,926,500 354,759 22,695 2.413/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.413 6,544,100 251,621 (20,418) Barclays Bank PLC (2.205)/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.205 6,544,100 (130,882) 11,190 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 3,926,500 (54,775) 6,086 2.205/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.205 6,544,100 (130,882) (17,407) (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 3,926,500 (54,775) (29,213) Citibank, N.A. (2.654)/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.654 6,544,100 (255,874) 9,096 2.654/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.654 6,544,100 (255,874) (11,387) (2.42)/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.42 6,544,100 251,948 29,318 2.42/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.42 6,544,100 250,639 (19,240) Putnam VT Income Fund 15 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 $785,300 $(99,144) $5,167 (2.33)/3 month USD-LIBOR-BBA/ Aug-27 (Purchased) Aug-17/2.33 19,632,300 (149,205) 1,178 (2.5975)/3 month USD-LIBOR-BBA/ Aug-27 (Purchased) Aug-17/2.5975 39,264,600 (62,823) (2,749) (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 785,300 (99,144) (5,057) 2.46/3 month USD-LIBOR-BBA/ Aug-27 (Written) Aug-17/2.46 58,896,900 212,029 (5,890) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 3,926,500 (548,238) 28,153 (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 3,926,500 (548,238) (103,385) FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont . 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 $3,926,500 $372,821 $139,825 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 3,926,500 372,821 (16,570) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/17 (proceeds receivable Principal Settlement $32,762,500) (Unaudited) amount date Value Federal Home Loan Mortgage Corporation, 3.00%, 7/1/47 $1,000,000 7/13/17 $997,852 Federal National Mortgage Association, 3.50%, 7/1/47 28,000,000 7/13/17 28,752,499 Federal National Mortgage Association, 2.50%, 7/1/47 3,000,000 7/13/17 2,889,844 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments received Unrealized premium Termination Payments made by by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $24,251,000 E $49,059 9/20/19 1.70% 3 month $40,353 USD-LIBOR-BBA 16,735,100 E 86,811 9/20/27 2.20% 3 month 248,304 USD-LIBOR-BBA 20,024,300 E 42,083 9/20/22 1.90% 3 month 137,379 USD-LIBOR-BBA 2,336,700 E (24,747) 9/20/47 3 month USD-LIBOR-BBA 2.45% (74,383) 15,728,500 (209) 6/27/27 2.15% 3 month 173,400 USD-LIBOR-BBA 6,900,000 (91) 6/26/27 3 month USD-LIBOR-BBA 2.11504% (98,143) 6,544,100 E (87) 7/13/27 2.18% 3 month 58,241 USD-LIBOR-BBA 7,156,000 (95) 6/30/27 2.1965% 3 month 48,852 USD-LIBOR-BBA 13,067,000 (49) 7/5/19 1.60431% 3 month 1,486 USD-LIBOR-BBA 13,067,000 (49) 7/5/19 1.6076% 3 month 604 USD-LIBOR-BBA Total E Extended effective date. 16 Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $209,281 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index $1,037 4.00% 30 year Fannie Mae pools 318,831 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 1,463 4.50% 30 year Fannie Mae pools Barclays Bank PLC 413,175 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index (1,284) 4.50% 30 year Fannie Mae pools 96,365 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index (324) 4.00% 30 year Fannie Mae pools 220,810 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (126) 6.00% 30 year Fannie Mae pools 801,726 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index (2,692) 4.00% 30 year Fannie Mae pools 38,875 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6 6.50% 30 year Fannie Mae pools 98,294 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (373) 5.00% 30 year Ginnie Mae II pools 255,933 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index (795) 4.50% 30 year Fannie Mae pools 704,301 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 1,879 6.00% 30 year Fannie Mae pools 395,577 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 59 6.50% 30 year Fannie Mae pools 126,849 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index (575) 5.00% 30 year Fannie Mae pools 334,359 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 1,204 3.50% 30 year Fannie Mae pools 162,634 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 586 3.50% 30 year Fannie Mae pools 1,091,129 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index (4,482) 5.00% 30 year Fannie Mae pools 10,338,716 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (36,053) 5.00% 30 year Fannie Mae pools 11,020,370 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 5,933 6.50% 30 year Fannie Mae pools 1,261,000 — 7/3/22 (1.9225%) USA Non Revised (1,803) Consumer Price Index-Urban (CPI-U) 1,261,000 — 7/3/27 2.085% USA Non Revised 3,543 Consumer Price Index-Urban (CPI-U) Putnam VT Income Fund 17 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont . $1,446,000 $— 7/5/22 (1.89%) USA Non Revised $395 Consumer Price Index-Urban (CPI-U) 1,446,000 — 7/5/27 2.05% USA Non Revised (1,068) Consumer Price Index-Urban (CPI-U) Citibank, N.A. 818,887 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (2,856) 5.00% 30 year Fannie Mae pools 1,433,371 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (4,998) 5.00% 30 year Fannie Mae pools Credit Suisse International 461,523 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index (1,160) 5.00% 30 year Fannie Mae pools 649,968 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index (2,949) 5.00% 30 year Fannie Mae pools 3,261,003 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 11,233 5.00% 30 year Ginnie Mae II pools 390,968 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 1,938 4.00% 30 year Fannie Mae pools 1,395,852 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 7,571 4.00% 30 year Fannie Mae pools 30,304 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index (109) 3.50% 30 year Fannie Mae pools 306,551 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 1,663 4.00% 30 year Fannie Mae pools 309,458 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 1,744 3.50% 30 year Fannie Mae pools 874,733 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index (4,335) 4.00% 30 year Fannie Mae pools Goldman Sachs International 493,963 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 73 6.50% 30 year Fannie Mae pools 381,075 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 56 6.50% 30 year Fannie Mae pools 1,285,639 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (733) 6.00% 30 year Fannie Mae pools 478,648 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 71 6.50% 30 year Fannie Mae pools 155,779 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 715 4.50% 30 year Fannie Mae pools 707,066 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 381 6.50% 30 year Fannie Mae pools 18 Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont . $265,627 $— 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index $143 6.50% 30 year Fannie Mae pools 16,850 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 84 4.00% 30 year Fannie Mae pools 59,619 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (34) 6.00% 30 year Fannie Mae pools 541,962 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (309) 6.00% 30 year Fannie Mae pools 381,237 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 205 6.50% 30 year Fannie Mae pools 968,630 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 521 6.50% 30 year Fannie Mae pools 457,484 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 246 6.50% 30 year Fannie Mae pools 35,910 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 19 6.50% 30 year Fannie Mae pools 95,787 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 52 6.50% 30 year Fannie Mae pools 254,984 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 38 6.50% 30 year Fannie Mae pools 541,369 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 80 6.50% 30 year Fannie Mae pools 895,558 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (511) 6.00% 30 year Fannie Mae pools 917,264 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index (4,161) 5.00% 30 year Fannie Mae pools 304,403 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 1,651 4.00% 30 year Fannie Mae pools 350,017 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index (1,261) 3.50% 30 year Fannie Mae pools 848,309 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index (2,312) 3.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 257,633 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 1,277 4.00% 30 year Fannie Mae pools 917,264 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index (4,161) 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 604,778 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 2,713 4.00% 30 year Fannie Mae pools Putnam VT Income Fund 19 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Securities LLC cont . $116,672 $— 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index $(420) 3.50% 30 year Fannie Mae pools 2,124,443 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index (7,320) 5.00% 30 year Ginnie Mae II pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $3,281 $48,000 5/11/63 300 bp $(2,301) CMBX NA BBB– Index BBB–/P 6,388 106,000 5/11/63 300 bp (5,940) CMBX NA BBB– Index BBB–/P 13,088 212,000 5/11/63 300 bp (11,568) CMBX NA BBB– Index BBB–/P 12,483 219,000 5/11/63 300 bp (12,987) Credit Suisse International CMBX NA A Index A/P 4,580 146,000 5/11/63 200 bp (90) CMBX NA A Index A/P 15,838 301,000 5/11/63 200 bp 6,276 CMBX NA A Index A/P 23,840 733,000 5/11/63 200 bp 555 CMBX NA A Index A/P 50,223 1,009,000 5/11/63 200 bp 18,170 CMBX NA A Index A/P 51,383 1,043,000 5/11/63 200 bp 18,250 CMBX NA A Index A/P 67,293 1,383,000 5/11/63 200 bp 23,360 CMBX NA A Index A/P 73,384 1,523,000 5/11/63 200 bp 25,003 CMBX NA A Index A/P 4,007 102,000 1/17/47 200 bp 1,858 CMBX NA BB Index — (30,447) 1,725,000 5/11/63 (500 bp) 285,515 CMBX NA BB Index — (208,076) 1,265,000 1/17/47 (500 bp) (5,971) CMBX NA BBB– Index BBB–/P 29,254 231,000 5/11/63 300 bp 2,388 CMBX NA BBB– Index BBB–/P 39,219 371,000 5/11/63 300 bp (3,929) CMBX NA BBB– Index BBB–/P 45,859 395,000 5/11/63 300 bp (79) CMBX NA BBB– Index BBB–/P 388,978 3,638,000 5/11/63 300 bp (34,122) CMBX NA BBB– Index BBB–/P 4,347 55,000 1/17/47 300 bp (537) CMBX NA BBB– Index BBB–/P 212,579 2,876,000 1/17/47 300 bp (42,810) Goldman Sachs International CMBX NA BB Index — (62,198) 608,000 5/11/63 (500 bp) 49,167 CMBX NA BB Index — (23,304) 154,000 1/17/47 (500 bp) 1,300 CMBX NA A Index A/P 4,580 146,000 5/11/63 200 bp (90) CMBX NA A Index A/P 13,401 240,000 5/11/63 200 bp 5,777 CMBX NA A Index A/P 18,917 384,000 5/11/63 200 bp 6,719 CMBX NA A Index A/P 12,675 416,000 5/11/63 200 bp (610) CMBX NA A Index A/P 12,866 416,000 5/11/63 200 bp (418) CMBX NA A Index A/P 37,833 727,000 5/11/63 200 bp 14,739 CMBX NA A Index A/P 36,802 727,000 5/11/63 200 bp 13,708 CMBX NA A Index A/P 36,802 727,000 5/11/63 200 bp 13,708 CMBX NA A Index A/P 37,861 744,000 5/11/63 200 bp 14,227 CMBX NA BB Index — (11,542) 79,000 5/11/63 (500 bp) 2,928 CMBX NA BB Index — (108,429) 534,000 1/17/47 (500 bp) (23,113) CMBX NA BB Index — (34,659) 205,000 1/17/47 (500 bp) (1,907) CMBX NA BB Index — (26,051) 159,000 1/17/47 (500 bp) (648) CMBX NA BBB– Index BBB–/P 7,595 90,000 5/11/63 300 bp (2,872) CMBX NA BBB– Index BBB–/P 7,675 97,000 5/11/63 300 bp (3,606) CMBX NA BBB– Index BBB–/P 5,425 104,000 5/11/63 300 bp (6,670) CMBX NA BBB– Index BBB–/P 5,208 105,000 5/11/63 300 bp (7,003) 20 Putnam VT Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International cont . CMBX NA BBB– Index BBB–/P $5,119 $105,000 5/11/63 300 bp $(7,093) CMBX NA BBB– Index BBB–/P 11,308 134,000 5/11/63 300 bp (4,276) CMBX NA BBB– Index BBB–/P 22,647 193,000 5/11/63 300 bp 201 CMBX NA BBB– Index BBB–/P 13,217 194,000 5/11/63 300 bp (9,346) CMBX NA BBB– Index BBB–/P 10,113 206,000 5/11/63 300 bp (13,845) CMBX NA BBB– Index BBB–/P 18,393 213,000 5/11/63 300 bp (6,379) CMBX NA BBB– Index BBB–/P 33,182 239,000 5/11/63 300 bp 5,386 CMBX NA BBB– Index BBB–/P 20,522 273,000 5/11/63 300 bp (11,228) CMBX NA BBB– Index BBB–/P 25,932 536,000 5/11/63 300 bp (36,405) CMBX NA BBB– Index BBB–/P 8,573 123,000 1/17/47 300 bp (2,349) CMBX NA BBB– Index BBB–/P 15,690 193,000 1/17/47 300 bp (1,448) CMBX NA BBB– Index BBB–/P 27,960 355,000 1/17/47 300 bp (3,564) CMBX NA BBB– Index BBB–/P 30,009 406,000 1/17/47 300 bp (6,043) JPMorgan Securities LLC CMBX NA A Index A/P 4,782 146,000 5/11/63 200 bp 111 CMBX NA A Index A/P 13,061 245,000 5/11/63 200 bp 5,279 CMBX NA A Index A/P 13,708 253,000 5/11/63 200 bp 5,671 CMBX NA A Index A/P 28,230 520,000 5/11/63 200 bp 11,711 CMBX NA A Index A/P 19,350 588,000 5/11/63 200 bp 671 CMBX NA A Index A/P 39,658 820,000 5/11/63 200 bp 13,609 CMBX NA A Index A/P 32,542 986,000 5/11/63 200 bp 1,221 CMBX NA A Index A/P 75,942 1,497,000 5/11/63 200 bp 28,388 CMBX NA A Index A/P 4,999 114,000 1/17/47 200 bp 2,598 CMBX NA BB Index — (24,729) 186,000 5/11/63 (500 bp) 9,340 CMBX NA BB Index — (23,053) 159,000 5/11/63 (500 bp) 6,070 CMBX NA BB Index — (18,697) 130,000 5/11/63 (500 bp) 5,114 CMBX NA BB Index — (11,389) 81,000 5/11/63 (500 bp) 3,448 CMBX NA BB Index — (98,093) 573,000 1/17/47 (500 bp) (6,547) CMBX NA BB Index — (36,704) 226,000 1/17/47 (500 bp) (597) CMBX NA BBB– Index BBB–/P 315 3,000 5/11/63 300 bp (34) CMBX NA BBB– Index BBB–/P 8,030 55,000 5/11/63 300 bp 1,634 CMBX NA BBB– Index BBB–/P 3,454 56,000 5/11/63 300 bp (3,059) CMBX NA BBB– Index BBB–/P 6,698 97,000 5/11/63 300 bp (4,583) CMBX NA BBB– Index BBB–/P 12,507 110,000 5/11/63 300 bp (286) CMBX NA BBB– Index BBB–/P 14,000 112,000 5/11/63 300 bp 974 CMBX NA BBB– Index BBB–/P 7,170 112,000 5/11/63 300 bp (5,856) CMBX NA BBB– Index BBB–/P 5,968 112,000 5/11/63 300 bp (7,058) CMBX NA BBB– Index BBB–/P 5,704 112,000 5/11/63 300 bp (7,321) CMBX NA BBB– Index BBB–/P 12,938 114,000 5/11/63 300 bp (320) CMBX NA BBB– Index BBB–/P 9,808 115,000 5/11/63 300 bp (3,566) CMBX NA BBB– Index BBB–/P 14,544 119,000 5/11/63 300 bp 704 CMBX NA BBB– Index BBB–/P 14,544 119,000 5/11/63 300 bp 704 CMBX NA BBB– Index BBB–/P 17,870 124,000 5/11/63 300 bp 3,449 CMBX NA BBB– Index BBB–/P 20,383 140,000 5/11/63 300 bp 4,101 CMBX NA BBB– Index BBB–/P 24,269 196,000 5/11/63 300 bp 1,475 CMBX NA BBB– Index BBB–/P 8,924 202,000 5/11/63 300 bp (14,569) CMBX NA BBB– Index BBB–/P 23,820 291,000 5/11/63 300 bp (10,023) CMBX NA BBB– Index BBB–/P 46,628 315,000 5/11/63 300 bp 9,994 CMBX NA BBB– Index BBB–/P 46,628 315,000 5/11/63 300 bp 9,994 CMBX NA BBB– Index BBB–/P 72,684 587,000 5/11/63 300 bp 4,416 CMBX NA BBB– Index BBB–/P 56,540 721,000 5/11/63 300 bp (27,312) CMBX NA BBB– Index BBB–/P 203,106 1,682,000 5/11/63 300 bp 7,489 Putnam VT Income Fund 21 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB– Index BBB–/P $203,106 $1,682,000 5/11/63 300 bp $7,489 CMBX NA BBB– Index BBB–/P 3,209 58,000 1/17/47 300 bp (1,941) CMBX NA BBB– Index BBB–/P 20,188 167,000 1/17/47 300 bp 5,358 CMBX NA BBB– Index BBB–/P 12,025 228,000 1/17/47 300 bp (8,221) CMBX NA BBB– Index BBB–/P 6,065 232,000 1/17/47 300 bp (14,537) CMBX NA BBB– Index BBB–/P 23,913 243,000 1/17/47 300 bp 2,335 CMBX NA BBB– Index BBB–/P 52,489 397,000 1/17/47 300 bp 17,234 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Unrealized premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 28 Index B+/P $688,867 $9,334,000 6/20/22 500 bp $31,084 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 22 Putnam VT Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $1,847,667 $—­ Corporate bonds and notes —­ 71,672,775 232,000 Mortgage-backed securities —­ 116,636,541 —­ Municipal bonds and notes —­ 1,230,932 —­ Purchased swap options outstanding —­ 2,270,219 —­ U.S. government and agency mortgage obligations —­ 150,126,499 —­ U.S. treasury obligations —­ 133,616 —­ Short-term investments 22,017,337 5,692,535 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $193,835 $—­ $—­ Written swap options outstanding —­ (2,388,943) —­ Forward premium swap option contracts —­ 90,511 —­ TBA sale commitments —­ (32,640,195) —­ Interest rate swap contracts —­ 383,467 —­ Total return swap contracts —­ (38,625) —­ Credit default contracts —­ (2,361,801) —­ Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 23 Statement of assets and liabilities 6/30/17 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $346,225,168) $350,042,784 Affiliated issuers (identified cost $21,817,337) (Notes 1 and 5) 21,817,337 Interest and other receivables 2,458,002 Receivable for shares of the fund sold 120,152 Receivable for investments sold 192,177 Receivable for sales of delayed delivery securities (Note 1) 13,185,211 Receivable for variation margin on centrally cleared swap contracts (Note 1) 1,357,066 Unrealized appreciation on forward premium swap option contracts (Note 1) 430,761 Unrealized appreciation on OTC swap contracts (Note 1) 728,395 Premium paid on OTC swap contracts (Note 1) 717,371 Total assets Liabilities Payable for investments purchased 795,634 Payable for purchases of delayed delivery securities (Note 1) 95,799,812 Payable for shares of the fund repurchased 117,514 Payable for compensation of Manager (Note 2) 82,371 Payable for custodian fees (Note 2) 39,640 Payable for investor servicing fees (Note 2) 29,537 Payable for Trustee compensation and expenses (Note 2) 198,707 Payable for administrative services (Note 2) 995 Payable for distribution fees (Note 2) 23,473 Payable for variation margin on futures contracts (Note 1) 112,547 Payable for variation margin on centrally cleared swap contracts (Note 1) 1,205,785 Unrealized depreciation on OTC swap contracts (Note 1) 472,281 Premium received on OTC swap contracts (Note 1) 2,716,128 Unrealized depreciation on forward premium swap option contracts (Note 1) 340,250 Written options outstanding, at value (premiums $3,622,443) (Notes 1 and 3) 2,388,943 TBA sale commitments, at value (proceeds receivable $32,762,500) (Note 1) 32,640,195 Collateral on certain derivative contracts, at value (Note 1) 200,000 Other accrued expenses 84,452 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $294,526,112 Undistributed net investment income (Note 1) 3,095,785 Accumulated net realized loss on investments (Note 1) (50,101,963) Net unrealized appreciation of investments 6,281,058 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $138,987,928 Number of shares outstanding 12,720,002 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.93 Computation of net asset value Class IB Net assets $114,813,064 Number of shares outstanding 10,603,971 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.83 The accompanying notes are an integral part of these financial statements. 24 Putnam VT Income Fund Statement of operations Six months ended 6/30/17 (Unaudited) Investment income Interest (including interest income of $88,267 from investments in affiliated issuers) (Note 5) $5,900,824 Dividends 25,301 Total investment income Expenses Compensation of Manager (Note 2) 492,214 Investor servicing fees (Note 2) 87,918 Custodian fees (Note 2) 34,322 Trustee compensation and expenses (Note 2) 9,098 Distribution fees (Note 2) 136,132 Administrative services (Note 2) 2,942 Auditing and tax fees 56,171 Other 35,856 Total expenses Expense reduction (Note 2) (218) Net expenses Net investment income Net realized loss on securities from unaffiliated issuers (Notes 1 and 3) (3,036,579) Net realized loss on swap contracts (Note 1) (2,481,972) Net realized gain on futures contracts (Note 1) 516,317 Net realized gain on written options (Notes 1 and 3) 1,498,567 Net unrealized appreciation of securities in unaffiliated issuers and TBA sale commitments during the period 4,161,793 Net unrealized appreciation of swap contracts during the period 1,573,602 Net unrealized appreciation of futures contracts during the period 434,844 Net unrealized appreciation of written options during the period 1,867,942 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months Year ended ended 6/30/17* 12/31/16 Increase (decrease) in net assets Operations: Net investment income $5,071,690 $11,040,050 Net realized loss on investments (3,503,667) (2,203,621) Net unrealized appreciation (depreciation) of investments 8,038,181 (3,138,391) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (6,434,702) (7,001,185) Class IB (4,745,856) (4,727,764) Increase (decrease) from capital share transactions (Note 4) 7,844,591 (13,551,044) Total increase (decrease) in net assets Net assets: Beginning of period 247,530,755 267,112,710 End of period (including undistributed net investment income of $3,095,785 and $9,204,653, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 25 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/17† $11.01­ .23­ .20­ .43­ (.51) $10.93­ 4.00* $138,988­ .29* 2.07* 473* 12/31/16­ 11.29­ .48­ (.24) .24­ (.52) 11.01­ 2.27­ 142,226­ .58 g 4.38 g 974 e 12/31/15­ 12.01­ .44­ (.57) (.59) 11.29­ 157,239­ .56­ 3.74­ 868 e 12/31/14­ 12.01­ .54­ .24­ .78­ (.78) 12.01­ 6.68­ 185,043­ .58­ 4.51­ 455 e 12/31/13­ 12.24­ .58­ (.32) .26­ (.49) 12.01­ 2.13­ 202,468­ .59­ 4.82­ 254 f 12/31/12­ 11.64­ .48­ .76­ 1.24­ (.64) 12.24­ 11.07­ 234,369­ .60­ 4.02­ 203 f Class IB­ 6/30/17† $10.90­ .21­ .20­ .41­ (.48) $10.83­ 3.87* $114,813­ .41* 1.95* 473* 12/31/16­ 11.18­ .45­ (.24) .21­ (.49) 10.90­ 2.00­ 105,304­ .83 g 4.12 g 974 e 12/31/15­ 11.90­ .40­ (.56) (.56) 11.18­ 109,874­ .81­ 3.49­ 868 e 12/31/14­ 11.90­ .51­ .24­ .75­ (.75) 11.90­ 6.46­ 124,149­ .83­ 4.25­ 455 e 12/31/13­ 12.13­ .54­ (.31) .23­ (.46) 11.90­ 1.87­ 127,828­ .84­ 4.57­ 254 f 12/31/12­ 11.54­ .44­ .75­ 1.19­ (.60) 12.13­ 10.74­ 145,591­ .85­ 3.77­ 203 f * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 623% December 31, 2012 695 g Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. The accompanying notes are an integral part of these financial statements. 26 Putnam VT Income Fund Notes to financial statements 6/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2017 through June 30, 2017. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses to a significant extent derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Putnam VT Income Fund 27 Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, to hedge market risk, and to gain exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally 28 Putnam VT Income Fund cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,896,761 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,703,548 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At December 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $36,141,872 $— $36,141,872 The aggregate identified cost on a tax basis is $378,740,117, resulting in gross unrealized appreciation and depreciation of $1,682,856 and $8,562,852, respectively, or net unrealized depreciation of $6,879,996. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem Putnam VT Income Fund 29 fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 31.0% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.196% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2019, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $49,493 Class IB 38,425 Total $87,918 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $218 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $191, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities, including TBA commitments (Long-term) $1,424,207,715 $1,423,816,630 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 30 Putnam VT Income Fund Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $260,623,900 $1,527,885 $48,000,000 $245,625 Options opened 2,525,975,600 7,866,118 144,000,000 621,563 Options exercised (97,375,400) (520,120) — — Options expired (866,307,000) (1,868,022) — — Options closed (925,449,800) (3,383,418) (192,000,000) (867,188) Written options outstanding at the end of the reporting period $897,467,300 $3,622,443 $— $— Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/17 Year ended 12/31/16 Six months ended 6/30/17 Year ended 12/31/16 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 195,356 $2,160,697 455,902 $5,028,694 1,287,599 $14,014,366 1,403,788 $15,307,998 Shares issued in connection with reinvestment of distributions 599,693 6,434,702 653,096 7,001,185 446,039 4,745,856 444,757 4,727,764 795,049 8,595,399 1,108,998 12,029,879 1,733,638 18,760,222 1,848,545 20,035,762 Shares repurchased (991,435) (10,905,226) (2,122,360) (23,485,872) (789,352) (8,605,804) (2,019,655) (22,130,813) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Shares outstanding and Fair value Affiliate Fair value as of 12/31/16 Purchase cost Sale proceeds Investment income as of 6/30/17 Short-term investments Putnam Short Term Investment Fund* $15,479,308 $53,189,489 $46,851,460 $88,267 $21,817,337 Total Short-term investments * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Putnam VT Income Fund 31 Note 7 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital, Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $1,357,066 $— $— $— $— $— $— $1,357,066 OTC Total return swap contracts* # 2,500 13,605 — — 24,149 4,335 1,277 2,713 — 48,579 OTC Credit default contracts* # — 518,067 293,910 — 229,493 — 1,041,470 Centrally cleared credit default contracts § — Futures contracts § — Forward premium swap option contracts # 200,748 17,276 — 38,414 — 6,345 167,978 — — 430,761 Purchased swap options** # 45,154 — — 1,669,921 246,876 267,040 41,228 — — 2,270,219 Total Assets $— Liabilities: Centrally cleared interest rate swap contracts § — — 1,183,499 — 1,183,499 OTC Total return swap contracts* # — 49,575 — 7,854 8,553 9,321 4,161 7,740 — 87,204 OTC Credit default contracts* # 68,036 — — — 996,491 529,085 — 1,151,876 — 2,745,488 Centrally cleared credit default contracts § — — 22,286 — 22,286 Futures contracts § — 112,547 112,547 Forward premium swap option contracts # 129,352 46,620 — 30,627 — 13,696 119,955 — — 340,250 Written swap options # 136,916 — — 1,543,949 231,661 215,040 261,377 — — 2,388,943 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $125,905 $(447,613) $(151,870) $(141,957) $(910,381) $— Net amount $(85,902) $(65,314) $151,281 $— $— $(43,642) $(33,053) $(17,029) $(112,547) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 32 Putnam VT Income Fund Putnam VT Income Fund 33 Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $26,600,000 Purchased swap option contracts (contract amount) $662,500,000 Written TBA commitment option contracts (contract amount) (Note 3) $53,100,000 Written swap option contracts (contract amount) (Note 3) $705,800,000 Futures contracts (number of contracts) 400 Centrally cleared interest rate swap contracts (notional) $97,800,000 OTC total return swap contracts (notional) $54,500,000 OTC credit default contracts (notional) $37,000,000 Centrally cleared credit default contracts (notional) $8,000,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Payables, Net assets — Receivables $1,041,470 Unrealized depreciation $3,403,271* Interest rate contracts Investments, Receivables, Net assets — Unrealized Payables, Net assets — appreciation 3,542,929* Unrealized depreciation 3,032,465* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(23,423) $(23,423) Interest rate contracts (457,630) 516,317 (2,458,549) (2,399,862) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(147,568) $(147,568) Interest rate contracts 742,283 434,844 1,721,170 2,898,297 Total Note 9 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. 34 Putnam VT Income Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2017. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, Putnam VT Income Fund 35 including your fund, had sufficiently low expenses that this expense limitation was not operative during their fiscal years ending in 2016. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2019 and has agreed to implement a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 25 basis points on investor servicing fees and expenses until at least August 31, 2018. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year 36 Putnam VT Income Fund and five-year period. For a number of Putnam funds with relatively unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper VP (Underlying Funds) — Core Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2016 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 4th 3rd 1st Over the one-year, three-year and five-year periods ended December 31, 2016, there were 101, 94 and 88 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2016 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was largely attributable to the fund’s relative emphasis on shorter duration investments (which reduced the fund’s sensitivity to interest rate changes but detracted from performance, particularly during January and February 2016 as interest rates rose in response to global growth concerns). The Trustees also noted Putnam Management’s view that some of the fund’s mortgage-related investments were negatively impacted by market reactions to the unexpected outcomes of the U.K.’s vote to leave the European Union and the U.S. elections. The Trustees observed that the fund ranked in the top decile during the second half of 2016 and for the five-year period ended December 31, 2016. The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance concerns that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on Putnam Management’s willingness to take appropriate measures to address fund performance issues and Putnam Management’s responsiveness to Trustee concerns about investment performance, the Trustees concluded that it continues to be advisable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are fair and reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. Putnam VT Income Fund 37 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2017, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisor 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian Catharine Bond Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square Manoj P. Singh Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. This report has been prepared for the shareholders H512 of Putnam VT Income Fund. VTSA/17 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 25, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: August 25, 2017
